Citation Nr: 0428470	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1971 to 
March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado, Regional Office (RO) that initially denied 
appellant's request to reopen a claim for service connection 
for a back disorder, but then subsequently reopened the claim 
and denied it on the merits.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in June 2002; a transcript of that 
testimony has been associated with the file.  At the time of 
the hearing, appellant was also appealing the issue of 
evaluation of a service-connected left wrist disability, but 
appellant withdrew his appeal on that issue in writing in 
March 2004.  The Board's instant review will accordingly be 
limited to the single issue identified on the title page.

This matter was the subject of a development memo in 
September 2002.  The case was remanded to RO by the Board in 
May 2003 for due process considerations.  The matter has now 
been returned to the Board for further review.


FINDINGS OF FACT

1.  Appellant's claim for service connection for low back 
pain was denied by a rating decision in April 1984.  It was 
held that there was acute pathology treated during service, 
but nothing noted on examination at separation.  Appellant 
was notified of the denial but did not appeal.  

2.  Appellant's previous attempts to reopen the claim were 
denied in November 1987 and June 1990.  Appellant was 
notified of those decisions but did not appeal.  The rating 
decision of June 1990, which found that new and material 
evidence had not been submitted, was the last final denial of 
the claim for any reason.

3.  Evidence added to the file since the June 1990 rating 
decision includes VA and private medical examinations, 
records, and opinions, and Social Security Administration 
disability records.  These documents provide medical evidence 
regarding the etiology of appellant's lower back condition, a 
key issue under contention.  

4.  Evidence added to the file since the June 1990 rating 
decision bears directly and substantially on the specific 
matter under consideration, is not cumulative and redundant 
of the evidence of record, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.

5.  Medical evidence shows that appellant's in-service 
treatment for spasms of the lumbar spine left no residuals, 
and that his current symptoms are related to a traumatic 
injury received after appellant's discharge.


CONCLUSIONS OF LAW

1.  Evidence added to the file since the last final rating 
decision is new and material; the claim for service 
connection for degenerative disc disease of the lumbar spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted in October 2000, prior to the 
enactment of the VCAA, but the rating decision being appealed 
was issued in June 2001, after enactment of the VCAA.  The 
VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete request to 
reopen the claim for service connection for degenerative 
disease of the lumbar spine was received in October 2000; the 
request was denied by rating decision in June 2001.  Prior to 
the denial, the AOJ sent appellant duty-to-assist letters in 
October 2000 and December 2000, and a VCAA duty-to-assist 
letter in April 2001.  None of these letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist letters that were sent to 
appellant did not specifically contain the fourth element, 
the Board finds that appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
The duty-to-assist letters cited above, the rating decision 
of June 2001, the Statement of the Case (SOC) in December 
2001, and the Supplemental Statements of the Case (SSOC) in 
June 2003 and August 2003 all listed the evidence on file 
that had been considered in formulation of the decision.  
Finally, the Board notes that appellant had a hearing before 
the Travel Board in June 2002, during which the appellant was 
afforded the opportunity to identify any additional sources 
of relevant evidence for VA development.  As noted, the Board 
also undertook additional development.  It does not appear 
that there are any other records that could or should be 
obtained.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from both the VA Medical Center (VAMC) and several 
private medical providers.  RO also obtained appellant's 
Social Security Administration disability records, and 
afforded appellant a hearing before the Travel Board in which 
to personally present any evidence or arguments relevant to 
the issue of service connection.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
enlistment physical examination in October 1971 was negative 
for any disorder of the back or spine, but the Report of 
Medical History filled out by appellant recorded "history of 
recurrent back pain - yes" and noted a history of acute 
traumatic myositis.  On the Report of Medical History, the 
examining physician noted "history of acute traumatic 
myelitis, undocumented."  In-service treatment records show 
that appellant complained of intermittent low back pain in 
August 1972, which was treated by heat and medication; 
diagnosis was acute lumbar spasm.  He complained of pain 
around the base of the spine in September 1972, which again 
was treated by heat and medication.  These treatment notes 
indicate that there was no in-service trauma and that the 
medical impression at the time was lumbar muscle spasm.  
There is no indication that appellant was placed on limited 
duty profile for the back condition.

Appellant's separation physical examination in July 1975 
noted the spine as normal and made no mention of any disorder 
of the spine or lower back; the Report of Medical History 
filled out by appellant preliminary to the separation 
physical specifically denied any history of back pain.  
Thereafter, while appellant was still in service he 
complained of recurrent back pain in October 1975.  He 
complained again of back pain in January 1976; the impression 
was muscle spasm.  Appellant complained of malaise in 
February 1976, and the notation was that this was not a 
medical problem.  Again, there is no indication that 
appellant was placed on limited duty profile for the back 
condition prior to his discharge.  

Appellant filed a claim for service connection for "lower 
back problems" (onset 1973) in March 1984.  The claim was 
denied by a rating decision in April 1984, which noted that 
appellant had back spasms in service but held that there was 
no evidence of a residual chronic back disorder at time of 
discharge.  Appellant submitted a Notice of Disagreement 
(NOD) in May 1984 but did not subsequently pursue a formal 
appeal.

Appellant filed a new claim for service connection for lower 
back in June 1987.  RO denied reopening the claim by a letter 
decision in November 1987.  A follow-up letter to appellant 
in June 1990 notified appellant that the claim could not be 
reopened without supporting new and material evidence.

The file contains a letter written by Dr. L.E. in November 
1997 in support of appellant's claim for Social Security 
disability.  The letter records that appellant fell on ice in 
January 1995 and suffered acute contusion of the lower back 
and lumbosacral strain in the fall.  In the course of 
treatment it became apparent that his injuries had aggravated 
an underlying arthritic condition in the lower back.  X-ray 
reports showed degenerative arthritis in the lower back.  
Current diagnoses included (1) lumbosacral strain with low 
back pain, (2) myofasciitis with myofascial spasm and pain, 
and (3) arthritic changes in the spinal bones.

The file contains office treatment notes by Dr. L.E. for the 
period August 1996 to February 1998.  These notes discuss 
appellant's current symptoms but do not discuss the etiology 
of the back condition.

Appellant had an MRI of the back in May 1995 (received by RO 
and added to the file in March 1998).  The MRI showed disc 
degenerative changes at the L2-L3 level, disc bulge at the 
L3-L4 level, and disc degenerative changes at the L4-L5 
level.  The impression was multilevel disc and hypertrophic 
bony degenerative changes without evidence of disc 
herniation.    

Appellant had a series of VA X-rays in March 1998.  The X-ray 
of the lumbosacral spine revealed findings consistent with 
osteoarthritis.  An X-ray series of the cervical spine 
revealed narrowing of the disc spaces and osteophyte 
formations consistent with degenerative arthritis of the 
discs.  

Appellant underwent a VA Compensation and Pension (C&P) 
medical examination in March 1998 in conjunction with his 
claim for service connection for a wrist disability.  The 
examiner did not have access to the C-file.  Appellant 
complained of chronic constant daily back pain, and informed 
the examiner that a recent CAT scan had shown degenerative 
disc disease.  The back pain was exacerbated by cold weather, 
bending at the waist, lifting heavy objects, and prolonged 
standing; walking did not exacerbate the pain.  Appellant 
reported that he took prescription pain medication for the 
back pain.  Appellant also complained of neck pain, knee 
pain, and ankle pain.  Appellant was observed to ambulate 
with a cane, although he was able to walk around the 
examination room without a cane.  Lumbosacral spine was in 
midline, and active motion was associated with his verbal 
complaints of pain across the lower back.  Forward bending 
was 0 to 80 degrees.  Lateral bending was 0 to 35 degrees to 
the left and 0 to 20 degrees to the right.  Straight leg 
raising, sitting and supine, was negative bilaterally.  There 
was no focal weakness noted and sensation was intact.  The 
examiner's diagnosis was lumbosacral spine strain with 
limited motion, and degenerative disc disease at multiple 
levels.        

The file contains a "to whom it may concern" letter from 
Dr. L.E. dated September 2000.  The letter asserts that Dr. 
L.E. reviewed appellant's service medical records.  The 
letter acknowledges that appellant reported preexisting lower 
back pain on his enlistment physical, but also notes that 
appellant received treatment in service for back spasm and 
tenderness.  In Dr. L.E.'s opinion, appellant's current 
disability is medically related to his military service, in 
that appellant has an ongoing pattern consistent with 
degenerative changes that were evident during military 
service.  In summary, Dr. L.E. asserted that appellant's back 
pain was aggravated by military service.

An MRI of the lumbar spine, conducted at Dr. L.E.'s request 
in September 2000, revealed indications of degenerative disc 
disease throughout the mid and lower aspects of the lumbar 
spine.    
    
Appellant filed the instant request for service connection 
for a back condition in October 2000.  RO sent appellant a 
letter stating that this request was actually a request to 
reopen, and that appellant would be scheduled for a VA 
medical examination in the near future.   

Appellant underwent a VA C&P medical examination in November 
2000.  The examiner reviewed appellant's medical records, 
including the September 2000 correspondence from Dr. L.E. 
discussed above.  Appellant reported that he injured his back 
in a fall in 1995.  Appellant reported that he had 
longstanding chronic low back pain that began prior to his 
military service, although he has no history of direct 
injuries to that area.  Appellant reported that he had gone 
to a chiropractor for years prior to entering the military, 
due to multiple strains and complaints of pain.  The examiner 
reviewed appellant's service medical records, including in-
service treatment and separation physical examination.  

Appellant reported that his pain is usually 5 out of 10 if he 
paces himself, and that there is occasional radiation into 
the left and right leg.  Appellant was noted to carry a cane 
and to wear a lumbosacral corset.  On examination, appellant 
appeared to have a loss of lordosis.  No spasms could be 
palpated.  On indirect testing, appellant's range of motion 
was normal.  On direct testing, appellant's range of motion 
was forward flexion to 50 degrees with pain in the pelvic 
area, extension to 30 degrees with pain in the lumbosacral 
junction, lateral side bending to 25 degrees and rotation to 
20 degrees with discomfort at the lumbosacral junction.

The examiner's diagnosis was longstanding pre-military and 
post-military history of low back pain, aggravated by a 
significant history of slip-and-fall in 1995.  MRI was 
compatible with congenital spinal stenosis and mild-to-
moderate degenerative changes of no surgical significance, 
with limitation of motion and discomfort.  There is no 
history in appellant's service record of acute injury or 
specific restrictions, other than transient medication.  In 
the opinion of the examiner, appellant's in-service strains 
were compatible with pre-military and post-military 
complaints and resolved without permanent residual.  Further, 
the 1995 slip-and-fall accident was the generator of 
appellant's present complaint.      

Records are on file from Alpine Spine Center from September 
2000 to February 2001.  Appellant was referred to Alpine 
Spine Center by Dr. L.E. for a chronic and worsening low back 
pain for 25 years.  Appellant reported that he had worked 
hard as a child and adolescent and that repetitive 
activities, rather than trauma, had caused him to become 
disabled.  X-rays revealed that the sacroiliac joints were 
very sclerotic and washed out bilaterally, suggesting a 
rheumatological disorder such a Reiter's syndrome.  A note 
dated February 2001 states that appellant received a 
sacroiliac joint injection that appeared to provide some 
relief, but he re-injured himself when a chair broke beneath 
him and the low back pain had returned.  The surgeon's 
impression in February 2001 was bilateral sacroiliitis, left 
greater than right.

RO reviewed the evidence described above and issued a rating 
decision in June 2001 denying appellant's request to reopen 
the claim, based on a finding that new and material evidence 
had not been received in support of the request.   

Appellant submitted a timely NOD in July 2001 that 
specifically argues Dr. L.E.'s letter of September 2000 
should be considered to be new and material.  RO thereupon 
issued a rating decision in December 2001 stating that Dr. 
L.E.'s letter was new and material evidence.  The rating 
decision accordingly reopened the claim, readjudicated the 
claim on the merits, and continued the denial of service 
connection.

Appellant testified in a Travel Board hearing in June 2002.  
Appellant testified that he did not really have any problems 
with his back prior to service; he consulted a chiropractor 
on a no-fee basis but actually had no back injuries prior to 
service (Transcript, pg. 8).  Appellant began to have back 
problems in service in approximately 1972, consequent to 
lifting heavy items while doing his duties as a carpenter 
(Transcript, pg. 8).  The service medical record shows that 
appellant sought treatment for back pain on three occasions, 
but appellant actually went to the infirmary many more times 
than that (Transcript, pg. 9).  Appellant would be given 
muscle relaxant and sent home for 24 hours, but was not given 
a back brace or any type of therapy (Transcript, pg. 9).  
Appellant had back trouble throughout his entire career in 
service (Transcript, pg. 10).  The reason that the back 
problem is not reflected in appellant's separation physical 
is that appellant did not want to delay his separation from 
service (Transcript, pg. 10).  Appellant did not seek 
treatment for his back condition during the first 12 months 
after discharge (Transcript, pg. 10-11).

Appellant testified that he did not have to perform physical 
training while in the Air Force, and therefore did not have 
physical profiles for his back (Transcript, pg. 11).

Appellant testified that he is unable to specify how long 
after discharge he began to experience chronic back problems 
(Transcript, pg. 11).  Appellant went to a doctor after his 
slip-and-fall accident, and when an MRI was conducted the 
doctors determined that appellant must have injured his back 
many years before (Transcript, pg. 12).  Appellant showed Dr. 
L.E. his service medical records, and appellant understands 
that Dr. L.E. agrees that the current back condition is 
related to military service (Transcript, pg. 12-13).  
Appellant believes that he would not have continued to injure 
his back if he had been correctly diagnosed while in service 
(Transcript, pg. 13).

Appellant testified that his back symptoms in service were 
pain and spasm in the lower back, running down the sciatic 
nerve to the left leg (Transcript, pg. 17).  He was never 
given a specific diagnosis in service, and the first time 
that he was diagnosed with a disc problem was after his slip-
and-fall accident (Transcript, pg. 17-18).

The file contains outpatient treatment notes from Dr. L.E. 
for the period January 2000 through December 2000 (received 
by VA in January 2003).  These provide day-by-day description 
of appellant's symptoms but do not discuss the etiology of 
the condition.

The file contains appellant's Social Security Administration 
(SSA) disability file.  A note therein by Dr. P.J.D. dated 
December 1995 states that appellant reported his then-current 
chronic back and neck pain was related to a slip-and-fall 
accident for which he was pursuing both personal injury 
proceedings against the property owner and worker 
compensation benefits; Dr. P.J.D.'s impression was "history 
of chronic cervical and lumbosacral fibromytosis secondary to 
slip-and-fall on ice on January 17, 1995.  The file also 
contains a letter from Dr. L.E. dated May 1995 discussing 
appellant's lumbosacral strain and several other injuries 
(cervical strain/sprain, myofasciitis of the upper back and 
shoulder area, and left wrist strain) in relationship to his 
slip-and-fall accident in January 1995; the letter states 
"all of these items were related to his accident, since he 
was fully employed in a physical job without any restrictions 
and limitations prior to his accident."   Another letter on 
file from Dr. L.E., this one dated January 1996, asserts that 
appellant had a history (not further specified) of back and 
neck strain in the past (prior to the slip-and-fall accident) 
which did not interfere at all with appellant's work or other 
physical activities.  Nothing in the SSA file, to include 
records from several medical providers and histories filled 
out by appellant himself, indicate that the back condition 
was related in any way to military service.  
   


III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
[date].  If new and material evidence is presented or secured 
to a disallowed claim the Board can reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in October 2000.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).  

The last final denial of the claim for any reason was the 
rating decision of June 1990.  Evidence added to the file 
since the June 1990 rating decision includes material that 
the Board considers to be material within the definition of 
the statute.  The letter from Dr. L.E. in September 2000 
provides a specific medical opinion in regard to service 
connection, as does the VA medical examination in November 
2000.  Appellant's SSA disability file provides medical 
evidence in regard to a possible intervening and superceding 
injury.  Since medical evidence of nexus between a claimed 
disability and any disease or injury of service is an 
essential element toward establishing service connection, 
this evidence must be considered material.  The evidence thus 
meets the legal definition of new and material evidence, and 
as such, the appeal has been reopened.


Service Connection

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, there is ample medical evidence of present 
disability for degenerative disc disease of the lumbar spine, 
so the first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of an in-service disease or injury.  In this case, 
service medical records show that appellant was treated for 
low back pain, suspected muscle strain.  The Board 
accordingly finds that the second part of the Hickson 
analysis has not been satisfied.     

The third part of the Hickson analysis is medical evidence of 
a nexus between appellant's current condition and an in-
service event or disease.  In this case, there is conflicting 
medical opinion on that issue: Dr. L.E.'s letter of September 
2000 states a medical opinion that appellant's current low 
back disorder is a condition that preexisted military service 
but was aggravated by military service, while the VA medical 
examiner in November 2000 stated that appellant's in-service 
back strains were without residuals and appellant's current 
symptoms are actually related to his post-service slip-and-
fall injury in 1995.  The Board must therefore choose between 
two differing medical opinions.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches; as true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the respective physicians and whether or not (and the 
extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 448-49 (2000). 

In this case, the Board considers the medical opinion of the 
VA medical examiner to be more probative than that of Dr. 
L.E.  Both physicians reviewed the claims file, including the 
service medical record, prior to issuing their respective 
opinions, and both physicians personally examined appellant.  
However, the opinion of the VA medical examiner is much more 
thorough in explaining the medical basis for the conclusion 
reached, and is careful to show that the conclusion reached 
is consistent with the medical evidence in the file from 
other medical providers.  The Board has the authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence.  Madden v. Brown, 125 F.3d 1447, 1481 
(Fed. Cir. 1997).  Since the opinion of the VA medical 
examiner is more carefully reasoned and more consistent with 
the rest of the evidence in the file, the Board assigns the 
opinion of the VA medical examiner a greater probative value.     

The Board also notes that Dr. L.E.'s correspondence to VA is 
inconsistent with his correspondence to the Social Security 
Administration.  In his correspondence to VA, Dr. L.E. 
asserts that appellant's back condition is due to in-service 
aggravation, while in his correspondence to the Social 
Security Administration Dr. L.E. places the blame squarely on 
appellant's slip-and-fall accident in 1995.  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Given the 
internal inconsistencies of the various opinions submitted by 
Dr. L.E., the Board assigns those opinions a lesser probative 
value.

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App.467, 471-73 (1993).  
Given that Dr. L.E.'s status as appellant's treating 
physician does not afford his opinions greater credibility 
per se than those of other medical providers of record, the 
Board accepts the opinion of the VA medical examiner: 
appellant's current lumbar spine disorder is not related to 
his military service.  The third part of the Hickson analysis 
is therefore not satisfied.

As an alternative to Hickson, service connection is 
presumptive for chronic diseases listed in 38 C.F.R. § 3.309, 
even if not manifested during service, provided that a 
veteran has served for at least 90 days of active service and 
provided that the condition becomes manifest to a degree of 
at least 10 percent disabling within one year of discharge.  
38 C.F.R. § 3.307(a)(1) (2004).  Degenerative disc disease is 
not listed in 38 C.F.R. § 3.309, and in any case appellant 
testified that he did not seek treatment within the first 
year after his discharge from service.  Presumptive service 
connection as a chronic disease is accordingly not available 
in this case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.




ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine is granted.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



